Gilfillan, C. J.
Plaintiff, through its agent, one Kopp, sold goods to defendant, for which defendant paid Kopp, who had authority from plaintiff to receive payment. Kopp did not pay over to his principal the amount collected, he being short in such payment more than the amount of the notes in suit, the principal not knowing that he had received from defendant the amount for which he was short. On application of Kopp, defendant executed the notes, (payable to plaintiff,) and delivered them to him, “with the intention and understanding on the part of defendant and Kopp that Kopp should deliver said notes to plaintiff, the payee, and get for his (Kopp’s) benefit money, or the equivalent of money, from the plaintiff for the same;” and Kopp turned the notes in to plaintiff in lieu of that much money which he had collected, and the same was received by plaintiff as the equivalent for that much of such money.
As between Kopp and plaintiff the transaction was the same, in effect, as if he had received from plaintiff the money on the notes, and immediately paid it to plaintiff on his account. After it, plaintiff’s claim against him was diminished by the amount which the notes called for. It does not affect their validity that the consideration did not actually come into the hands of the defendant. He authorized Kopp to receive, and Kopp did receive, it; and from the time of his receiving it there was a consideration to support the notes, as fully as if the money or thing which constituted it had gone directly to defendant, or to any one else designated by him to receive it.
Judgment affirmed.
Vanderburgh, J., took no part in the decision.
(Opinion published 55 N. W. Rep. 602.)